Citation Nr: 1828231	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-62 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue syndrome. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for dizziness/vertigo. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disability.  

4.  Entitlement to service connection for chronic fatigue syndrome. 

5.  Entitlement to service connection for dizziness/vertigo.  

6.  Entitlement to service connection for a gastrointestinal disability. 

7.  Entitlement to service connection for an acquired psychiatric disability. 

8.  Entitlement to service connection for residuals of a head injury, also claimed as traumatic brain injury (TBI).
 

REPRESENTATION

Veteran represented by:	Marc D. Pepin, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In January 2018, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

With regard to the acquired psychiatric disability claim, the Board observes that the RO denied service connection for an acquired psychiatric disability claim, previously claimed as memory loss and sleep disturbances, in a March 2006 decision, which was not appealed.   Since that decision, the RO associated the Veteran's military personnel records (containing a notation that they were received on January 27, 2010) with the claims file.  The personnel records confirm that the Veteran had served aboard the U.S.S. Ingersoll during his service and that he "played a key part in saving the ship following a collision-at sea, "and thus are pertinent to his contention that he has an acquired psychiatric disability related to "[a] collision [at] sea with M/V Matsumi Maru" while serving aboard the U.S.S. Ingersoll. See January 2010 Statement.  It is unclear whether the RO had obtained and/or considered such personnel records when VA first decided the claim, as the March 2006 rating decision neither cites nor discusses the Veteran's personnel records.  Under these circumstances, the criteria for new and material evidence do not apply, and the claim for service connection for an acquired psychiatric disability must be reconsidered on its merits.  See 38 C.F.R. § 3.156 (c) (2017).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a head injury, for chronic fatigue syndrome, for dizziness/vertigo, for a gastrointestinal disability, and for an acquired psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final March 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for chronic fatigue syndrome, dizziness/vertigo, and a gastrointestinal disability. 

2.  Evidence associated with the record since the final March 2006 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for chronic fatigue syndrome, dizziness/vertigo, and a gastrointestinal disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for dizziness/vertigo.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disability.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).




II.  Analysis

Gastrointestinal Disability

By way of background, the Veteran's service connection claim for a gastrointestinal disability was previously denied in a March 2006 rating decision.  He was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the March 2006 rating decision became final based on the evidence then of record.   38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen the service connection claim for a gastrointestinal disability.  See August 2010 Claim. 

The evidence previously considered at the time of the last final decision (i.e. in March 2006) includes service treatment records, VA treatment records dated through February 2006, and a February 2006 VA Gulf War examination report.  Of note, a July 1990 service treatment record documents a diagnosis of viral gastroenteritis.  A July 1991 service treatment record reflects the Veteran's complaint of "queasy feeling in stomach and mild diarrhea." 

The March 2006 rating decision denied the Veteran's service connection claim for a gastrointestinal disability based on the RO's conclusion that the claimed disability neither occurred in nor was caused by service.  

The evidence pertaining to the Veteran's claimed gastrointestinal disability since the last final rating decision in March 2006 includes VA treatment records dated through August 2015 and the Veteran's testimony at the January 2018 hearing.  Notably, at the January 2018 hearing, the Veteran raised a new theory of entitlement by contending that the claimed gastrointestinal disability was caused or aggravated by an acquired psychiatric disability, also presently on appeal.  

The Veteran's testimony, when considered in conjunction with evidence already of record, to include the above-reference service treatment notes reflecting gastrointestinal problems during service, suggests a potential relationship between the claimed gastrointestinal disability and his service, and is sufficient to at least trigger VA's duty to assist by providing a VA examination.  See Shade, 24 Vet. App. at 120-2S.  Such evidence was not previously considered and relates to an unestablished fact necessary to prove the claim; namely, whether the nexus elements of a service connection claim are met.  As such, the evidence is both new and material, and the Board finds that the reopening of the service connection for a gastrointestinal disability is warranted.  

Dizziness/Vertigo and Chronic Fatigue Syndrome 

By way of background, the Veteran's service connection claim for dizziness/vertigo and chronic fatigue syndrome were previously denied in a March 2006 rating decision.  He was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the March 2006 rating decision became final based on the evidence then of record.   38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen the service connection claim for dizziness/vertigo and chronic fatigue syndrome disabilities.  See August 2010 Claim. 

The evidence previously considered at the time of the last final decision (i.e. in March 2006) includes service treatment records, VA treatment records dated through February 2006, and a February 2006 VA Gulf War examination report.  

The March 2006 rating decision denied the Veteran's service connection claims for dizziness/vertigo and chronic fatigue syndrome disabilities based on the RO's conclusion that the claimed disabilities neither occurred in nor were caused by service.  

The evidence pertaining to the Veteran's claimed dizziness/vertigo and chronic fatigue syndrome disabilities since the last final rating decision in March 2006 includes VA treatment records dated through August 2015, private treatment record dated through May 2016, and the Veteran's testimony at the January 2018 hearing.  Notably, at the January 2018 hearing, the Veteran raised a new theory of entitlement by contending that the claimed dizziness/vertigo and chronic fatigue syndrome disabilities were caused or aggravated by head injury residuals/TBI, also presently on appeal.  See January 2018 Hearing Tr. at 2.  Further, a Feburary 2016 private treatment record notes the Veteran's currently reported symptoms of "dizziness" and "disorientation."  The Veteran's testimony, when considered in conjunction with evidence already of record, suggests a potential relationship between the claimed dizziness/vertigo and chronic fatigue syndrome disabilities.  Such evidence was not previously considered and relates to an unestablished fact necessary to prove the claim; namely, whether the nexus elements of a service connection claim are met.  As such, the evidence is both new and material, and the Board finds that the reopening of the service connection claims for dizziness/vertigo and chronic fatigue syndrome is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic fatigue syndrome is reopened and, to this extent only, the benefit is granted.

New and material evidence having been received, the claim of entitlement to service connection for dizziness/vertigo is reopened and, to this extent only, the benefit is granted.

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disability is reopened and, to this extent only, the benefit is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Gastrointestinal Disability 

The Veteran contends that the claimed gastrointestinal disability is due to service.  Alternatively, he contends that such is secondary to an acquired psychiatric disability, also presently on appeal. See January 2018 Hearing Tr. at 33.    

Service treatment records reflect that in October 1989, the Veteran was diagnosed with pharyngitis.  In July 1990, a service treating physician diagnosed viral gastroenteritis.  In July 1991, the Veteran complained of "queasy feeling in stomach and mild diarrhea."  During that month, he also reported that he was coughing up phlegm and blood. 

In a February 2006 VA Gulf War examination report, the examiner diagnosed gastroesophageal reflux disease as well as "probable gastritis."  The examiner then found that such were not due to service given that the Veteran "was not exposed to sand, dust, smoke, and other environmental contaminants found on land" while serving aboard a ship.  In so doing, the examiner failed to address the above-referenced service treatment notes relevant to the claimed gastrointestinal disability.  A remand is necessary to afford the Veteran a VA examination to determine whether there is a current gastrointestinal disability, and if so, whether such is due to service, to include the above-referenced in-service reports relevant to the gastrointestinal disability claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).




Acquired Psychiatric Disability 

The Veteran contends that the claimed acquired psychiatric disability is due to service.  Specifically, he has reported that such resulted from experiencing a collision while serving aboard the U.S.S. Ingersoll, which involved "being waist deep in JP-5 in the forward . . . with sparks flying everywhere, being in jet fuel, trying to isolate the forward load center [as an electrician], knowing that at any moment, things could go wrong fast."  See January 2018 Hearing Tr. at 29.  He also contends that the claimed disability is related to participating in "search and seizure teams in coordination with the Coast Guard for drug ops" during service as well as witnessing "[a fellow serviceman's] unexpected loss knowing at the time he had a wife and young child, [which was] very disturbing."  See January 2018 Hearing Tr. at 29-30; September 2016 Statement. 

The Veteran's personnel records confirm that he had served aboard the U.S.S. Ingersoll during his service and that his military occupational specialty (MOS) was an electrician.  They also confirm that the Veteran "played a key part in saving the ship following a collision-at-sea" by giving a "superb performance in setting electrical isolation in forward area and subsequent damage control efforts."  

A February 2006 VA examination report reflects a diagnosis of major depressive disorder and the examiner's finding that such "may be related to current life stressors" rather than his service.  

A June 2012 DBQ examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and instead diagnosed depressive disorder, not otherwise specified (NOS).  In a September 2012 opinion, the examiner found that such diagnosis was not due to the in-service collision while aboard the U.S.S. Ingersoll and attributed the depressive disorder diagnosis to post-service factors, such as "being laid off" "being out of medication," and  "missing his family."  In so doing, the examiner did not include an adequate rationale to explain his conclusion.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, no medical opinion has addressed the Veteran's contentions that the claimed acquired psychiatric disability is related to participating in "search and seizure teams in coordination with the Coast Guard for drug ops" during service as well as witnessing "[a fellow serviceman's] unexpected loss knowing at the time he had a wife and young child, [which was] very disturbing."  See January 2018 Hearing Tr. at 29-30; September 2016 Statement.  Moreover, there is no medical opinion addressing the Veteran's diagnosis of anxiety disorder, NOS.  See, e.g. August 2015 VA treatment note.  A remand is necessary to schedule a VA examination for an addendum opinion addressing these deficiencies. 

Additionally, as yet, the AOJ has not attempted to verify the Veteran's reported in-service stressors of participating in "search and seizure teams in coordination with the Coast Guard for drug ops" during service as well as witnessing "[a fellow serviceman's] unexpected loss knowing at the time he had a wife and young child, [which was] very disturbing."  See January 2018 Hearing Tr. at 29-30; September 2016 Statement.  While on remand, the AOJ should attempt to verify all of the reported stressors by contacting the appropriate entity.

Head Injury/TBI

The Veteran contends that he has head injury residuals and/or TBI due to service.  Specifically, he has reported that during service, "[he] got [his] wallet taken and [he] got hit over the head with . . . a pipe or a bat."  See January 2018 Hearing Tr. at 8.  

Service treatment records contain a July 1989 service treatment note reflecting that the Veteran had sustained "multiple contusions," to include a nose injury that cause nasal pain.  A November 1991 service treatment note documents a complaint of "some headaches."

Post-service clinical records indicate that, in 2015, the Veteran sustained a head injury during the course of his employment, which resulted in an assessment of concussion without loss of consciousness.  See October 2015 private treatment record.  A February 2016 private treatment record notes such history of concussion as well as the Veteran's report of residual symptoms, to include headaches, dizziness, and blurred vision. 

As yet, the Veteran has not undergone a VA examination for the claimed head injury/TBI disability.  Given his current symptoms, to include concussion and headaches, see October 2015 and February 2016 private treatment notes, and his reports as to the onset and continuity of symptomatology since service, a VA examination is necessary to determine whether there is a head injury/TBI disability underlying the current diagnoses, and if so, whether such are due to service, to include the above-referenced in-service facial injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, at the January 2018 hearing, the Veteran's attorney reported that in a June 2016 note from Dr. C.R.R., the private physician opined that the "there is no way to tell whether [the Veteran's visual midline shift condition is caused by his latest [occupational] injury, or if it was partially caused by his previous head injuries in the military."  See January 2018 Hearing Tr. at 19.  The claims file currently does not contain such clinical record, and while on remand, the AOJ should obtain such record and associate any updated VA treatment records with the Veteran's claims file.  The AOJ should also request that the Veteran identify any outstanding private treatment records referable to his present claims. 

Dizziness/Vertigo and Chronic Fatigue Syndrome 

As the Veteran has contended that the claimed dizziness/vertigo and chronic fatigue syndrome were secondary to head injury residuals/TBI, both of which are being remanded herein, the dizziness/vertigo and chronic fatigue syndrome claims are inextricably intertwined with the head injury residuals/TBI claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 

After undertaking efforts for the above-remanded issues, the AOJ should undertake any other development deemed appropriate, to include obtaining VA examination and/or medical opinions to determine whether the claimed dizziness/vertigo and chronic fatigue syndrome are related to the Veteran's service, to include as secondary to head injury residuals/TBI (but only if service connection has been established for that disability), in order to adjudicate these claims on appeal.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include a June 2016 private treatment note from Dr. C.R.R.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Contact the appropriate entity to verify the Veteran's alleged stressors.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors, namely participating in "search and seizure teams in coordination with the Coast Guard for drug ops" during service as well as witnessing "[a fellow serviceman's] unexpected loss knowing at the time he had a wife and young child, [which was] very disturbing."  See January 2018 Hearing Tr. at 29-30; September 2016 Statement.  Any response should be documented in the record.

3.  Schedule a VA examination to determine whether there is a relationship between the claimed gastrointestinal disability and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to the claimed gastrointestinal disability, present since the date of the claim (i.e. since August 2010), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service.  

(C) Only if service connection has been established for an acquired psychiatric disability, the examiner should also offer an opinion as to whether it is at least as likely as not that Veteran's gastrointestinal disability was caused OR aggravated (worsened beyond the natural progression) by an acquired psychiatric disability, to include medications taken therefor.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to the extent possible.

The examiner should consider all evidence of record, including lay statements and medical records.  In particular, the examiner should address the following medical evidence: 1) the October 1989 service treatment record reflecting that the Veteran was diagnosed with pharyngitis; 2) the July 1990 service treatment record noting a diagnosis for viral gastroenteritis; and 3) the July 1991 service treatment note documenting the Veteran's complaint of "queasy feeling in stomach and mild diarrhea."  During that month, he also reported that he was coughing up phlegm and blood.

A complete rationale for all opinions offered should be provided.

4.  Schedule the Veteran for a VA examination with an appropriate professional to address the claimed acquired psychiatric disability.  The claims file and a copy of this Remand must be made available to the examiner.

Following a review of the claims file and examination of the Veteran, the examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should determine whether the Veteran currently has or has had PTSD at any point relevant to his claim (i.e. since August 2005) even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

If PTSD is diagnosed at any point during the appeal period, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), if any.  

(B) The examiner should identify all diagnoses of acquired psychiatric disorders other than PTSD, at any point relevant to his claim (i.e. since August 2005), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(C) For each currently diagnosed acquired psychiatric disability other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disability was related to the Veteran's military service, to include the verified incident of a collision while serving aboard the U.S.S. Ingersoll, participating in "search and seizure teams in coordination with the Coast Guard for drug ops" during service (only if verified), as well as witnessing "[a fellow serviceman's] unexpected loss knowing at the time he had a wife and young child, [which was] very disturbing (only if verified)."  

The examiner should consider all pertinent evidence of record, including lay statements and medical records.  

A complete rationale must be provided for all opinions. 

5.  Schedule a VA examination to determine whether there is a relationship between the claimed head injury/TBI and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to the claimed head injury/TBI, present since the date of the claim (i.e. since May 2015), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service, to include the July 1989 in-service facial injury causing nasal pain. 

The examiner should consider all evidence of record, including lay statements and medical records.  

A complete rationale for all opinions offered should be provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


